NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                               IN RE SUNNY L.



                             No. 1 CA-JV 15-0299
                               FILED 1-28-2016



           Appeal from the Superior Court in Maricopa County
                             No. JV598883
             The Honorable Steven P. Lynch, Commissioner

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, PLLC, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee
                             IN RE SUNNY L.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Kenton D. Jones and Judge Samuel A. Thumma joined.


S W A N N, Judge:

¶1              Sunny L. (“Juvenile”) appeals his adjudication of delinquency
for theft, a class 3 felony.

¶2            Juvenile’s appellate counsel has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and Maricopa County Juvenile
Action No. JV-117258, 163 Ariz. 484 (App. 1989). Counsel informs us that he
has searched the record and can find no arguable issues and asks us to
search the record for fundamental error. Our review of the record reveals
no fundamental error. We therefore affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3              In April 2015, the state filed a petition charging Juvenile with
theft, a class 3 felony, in violation of A.R.S. § 13-1802. Juvenile denied the
charges, and the court set a delinquency hearing on the matter.

¶4             Juvenile’s parents and the officers involved in the
investigation testified to the following facts at the delinquency hearing. In
March 2015, Juvenile’s mother (“Mother”) returned home and noticed that
a five-foot-tall gun safe, weighing between three and four hundred pounds,
was missing from her house. She first contacted Juvenile’s father (“Father”)
as the safe belonged to him. Mother and Father had separated, but he had
not removed all his belongings. She speculated that Father had possibly
removed the safe. After Father confirmed that he had not removed it,
Mother contacted the police. The safe contained firearms, jewelry, cash,
and important documents; Mother and Father estimated the value of the
safe and its contents between four and twenty-five thousand dollars.

¶5            A neighbor reported to the investigating officer that she had
seen a silver truck near the house on the day of the theft with four males
standing around it, and she had taken a picture of the truck and its license
plate on another day. Officers located an address for the truck, and while
officers conducted surveillance on a house associated with a friend of
Juvenile, one of the officers spotted a large object shaped like the safe under


                                       2
                            IN RE SUNNY L.
                           Decision of the Court

a tarp in the garage. Later, officers entered the house and garage and found
a safe matching the description of the one taken from Mother’s home. The
safe’s keypad and batteries had been removed, but it was still locked with
all the items inside. Juvenile and a friend were hiding in a storage shed but
came out as police approached.

¶6           During an interview with an officer, Juvenile admitted to
removing the safe from Mother’s house with his friends’ help and
attempting to open the safe without the combination. He stated that he
believed he had stored his throwing knives in the safe, and wanted to
retrieve them. He told the officer he intended to return the safe after he
opened it.

¶7           At the hearing, the court adjudicated him delinquent for theft
and ordered Juvenile released to his parents and placed on standard
probation until Juvenile turned eighteen years of age, approximately one
month after the hearing.1

¶8           Juvenile appeals.

                              DISCUSSION

¶9             We have reviewed the record for fundamental error and find
none. Juvenile was present and represented by counsel at all critical stages.
The evidence presented at the hearing supported the court’s adjudication.
A person commits theft, under A.R.S. § 13-1802(A)(5), if he knowingly and
without proper authority “[c]ontrols property of another knowing or
having reason to know that the property was stolen.” Theft is a class 3
felony if the value of the stolen property is “four thousand dollars or more
but less than twenty-five thousand dollars.” A.R.S. § 13-1802(G). The state
presented evidence that Juvenile knew the safe belonged to Father; Juvenile
removed the safe without permission and stored it at another person’s
house, and the property value was between eight and nine thousand
dollars. The court imposed a legal disposition under A.R.S. § 8-
341(A)(1)(b).



1       Though the court administratively released Juvenile from probation
after he turned eighteen, he did not successfully complete probation as he
failed to comply with all the terms. This prevents him from petitioning to
have the adjudication set aside or to have his juvenile record destroyed. See
A.R.S. §§ 8-348(C)(3), -349(C)(5). Thus, his appeal is not moot. See In re
Themika M., 206 Ariz. 553, 555, ¶¶ 14-15 (App. 2003).


                                     3
                            IN RE SUNNY L.
                           Decision of the Court

                              CONCLUSION

¶10            Appellate counsel’s obligations have come to an end. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Unless, upon review, counsel
discovers an issue appropriate to petition for review to the Arizona
Supreme Court, counsel must only inform Juvenile of the status of this
appeal and his future options. See Ariz. R.P. Juv. Ct. 107(A). See also Ariz.
R.P. Juv. Ct. 107(J).




                                   :ama




                                     4